DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8-6-19 and 11-18-20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Dai et al. (CN205409802, of record).



Re claim 15, Dai et al. further teaches for example in fig. 36 and embodiment 8, the first, third, fourth, fifth, and sixth lens elements are aspheric (para. 0147; Embodiment 8).

Re claim 16, Dai et al. further teaches for example in fig. 36 and embodiment 8, an aperture stop of the imaging lens assembly is positioned at an object-side surface of the third lens element (para. 0145; Embodiment 8; fig. 36).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-10, 13, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (CN205409802, of record).

Re claim 1, Dai et al. teaches for example in fig. 36 and embodiment 8, an imaging lens assembly having a positive total refractive power, the imaging lens assembly comprising in order from an object side to an image side: a first lens element (L1) with negative refractive power (Embodiment 8) between 51% and 68% of the total refractive power (para. 0148; Table 15); a second lens element (L2) with zero or positive refractive power (Embodiment 8); a third lens element (L3) with positive refractive power (Embodiment 8) between 75% and 110% of the total refractive power (para. 0148; Table 15); a fourth lens element (L4) with negative refractive power (Embodiment 8) between 42% and 61% of the total refractive power (para. 0148; Table 15); a fifth lens element (L5) with positive refractive power (Embodiment 8) between 
But, Dai et al. fails to explicitly teach a second lens element refractive power between 0% and 5% of the total refractive power.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the percentage of the total refractive power, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Dai et al. in order to reduce the size, reduce the weight, and correct aberrations, as taught by Dai et al. (abstract).

Re claims 2 and 12, supra claims 1 and 11, respectively. 
But, Dai et al. fails to explicitly teach lens elements are formed from plastic.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the material of construction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Dai et al. in order to reduce the size, reduce the weight, and correct aberrations, as taught by Dai et al. (abstract).


But, Dai et al. fails to explicitly teach a plastic barrel and are spaced apart by plastic spacers.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the materials of construction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Dai et al. in order to reduce the size, reduce the weight, and correct aberrations, as taught by Dai et al. (abstract).

Re claim 4, Dai et al. further teaches for example in fig. 36 and embodiment 8, the first lens element (L1) with negative refractive power (Embodiment 8) and formed from a material having an Abbe number greater than 50 (Table 15); the second lens (L2) element formed from a material having an Abbe number less than 35 (Table 15); the third lens element (L3) with positive refractive power (Embodiment 8) and formed from a material having an Abbe number greater than 50 (Table 15); the fourth lens element (L4) with negative refractive power (Embodiment 8) and formed from a material having an Abbe number less than 27 (Table 15); the fifth lens element (L5) with positive refractive power (Embodiment 8) and formed from a material having an Abbe number greater than 50 (Table 15); and the sixth lens element (L6) with a negative refractive power (Embodiment 8)and formed from a material having an Abbe number less than 27 (Table 15).

Re claim 7, Dai et al. further teaches for example in fig. 36 and embodiment 8, the first, third, fourth, fifth, and sixth lens elements are aspheric (para. 0147; Embodiment 8).

Re claim 8, Dai et al. further teaches for example in fig. 36 and embodiment 8, an aperture stop of the imaging lens assembly is positioned at an object-side surface of the third lens element (para. 0145; Embodiment 8; fig. 36).

Re claims 9 and 19, supra claims 1 and 11, respectively. 
But, Dai et al. fails to explicitly teach a blue glass absorptive filter positioned between the sixth lens element and an image plane.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a filter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Dai et al. in order to reduce a wavelength of light, as is well known in the art.

Re claims 10 and 20, supra claims 1 and 11, respectively. 
But, Dai et al. fails to explicitly teach a processor and memory, the memory including instructions that, when executed by the processor, cause the processor to store a digital image generated by the imaging lens assembly
However, Dai et al. further teaches for example in fig. 36 and embodiment 8, the imaging lens assembly for use in a camera with a CCD or CMOS (Background Technique). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a processor, memory and instructions to store a digital image, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Dai et al. in order to provide a digital camera, as taught by Dai et al. (Background Technique).

Re claim 14, supra claim 11. Furthermore, Dai et al. teaches for example in fig. 36 and embodiment 8, the first lens element (L1) with negative refractive power (Embodiment 8) between 51% and 68% of the total refractive power (para. 0148; Table 15); the second lens element (L2) with zero or positive refractive power (Embodiment 8); the third lens element (L3) with positive refractive power (Embodiment 8) between 75% and 110% of the total refractive power (para. 0148; Table 15); the fourth lens element (L4) with negative refractive power (Embodiment 8) between 42% and 61% of the total refractive power (para. 0148; Table 15); the fifth lens element (L5) with positive refractive power (Embodiment 8) between 91% and 112% of the total refractive power (para. 0148; Table 15); and the sixth lens element (L6) with a negative refractive power (Embodiment 8) between 38% and 97% of the total refractive power (para. 0148; Table 15).
But, Dai et al. fails to explicitly teach the second lens element refractive power between 0% and 5% of the total refractive power.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the percentage of the total refractive power, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Dai et al. in order to reduce the size, reduce the weight, and correct aberrations, as taught by Dai et al. (abstract).

Allowable Subject Matter
Claims 5, 6, 17, and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection would be proper.  The prior art fails to teach a combination of all the claimed features as presented in dependent claims 5, 6, 17, and 18.

Specifically regarding claims 5 and 17, Dai et al. (CN205409802, of record) teaches the state of the art of an imaging lens.
But, Dai et al. fails to explicitly teach a combination of all the claimed features including the first lens element is formed from a material having a dn/dT less than -99x10^6/°C; the third lens element is formed from a material having a dn/dT greater than -95 x10^6/°C; the fourth lens element is formed from a material having a dn/dT less than -118x10^6/°C; the fifth lens element is formed from a material having a dn/dT greater than -95 x10^6/°C; and the sixth lens element is formed from a material having a dn/dT less than -118x10^6/°C, as claimed.

Specifically regarding claims 6 and 18, Dai et al. (CN205409802, of record) teaches the state of the art of an imaging lens.
But, Dai et al. fails to explicitly teach a combination of all the claimed features including the first lens element is formed from Zeonex 480R, has an Abbe number of 56, and has a dn/dT of -106x10^6/°C; the second lens element is formed from OKP-A1, has an Abbe number of 22, and has a dn/dT of -133x10^6/°C; the third lens element is formed from Zeonex F52R, has an Abbe number of 56, and has a dn/dT of 
-93x10^6/°C; the fourth lens element is formed from OKP4, has an Abbe number of 27, and has a dn/dT of -152x10^6/°C; the fifth lens element is formed from Zeonex F52R, has an Abbe number of 56, and has a dn/dT of -93x10^6/°C; and the sixth lens element is formed from OKP1, has an Abbe number of 22, and has a dn/dT of-138x10^6/°C, as claimed.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	6-18-21